Citation Nr: 1422723	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-12 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), currently evaluated at 30 percent. 

2.  Entitlement to an initial compensable evaluation for esophageal reflux disease ("gastrointestinal disability").  

3.  Entitlement to an increased initial evaluation for Ischemic heart disease/coronary artery disease, evaluated as 10 percent disabling from July 23, 2008 until March 9, 2010 and as 30 percent disabling beginning March 10, 2010 ("heart disability").  

4.  Entitlement to a total disability evaluation based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from January 1961 until April 1965, from October 1966 to October 1969 and from April 1974 to July 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision, March 2011 rating decision, and a January 2010 rating decision all from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects further development is necessary.  As an initial matter, there are outstanding treatment records.  While the April 2012 Statements of the Case indicate VA treatment records from October 2009 until March 2012 were reviewed, the claims file only contains records through December 2010.  Additionally, in a March 2010 statement the Veteran reported that he received continuous care from Dr. A. and in May 2012 he reported that he had been under constant treatment with Dr. O for his PTSD.  Although a couple reports from Dr. O. were submitted by the Veteran, complete treatment records were never requested.  In another May 2012 statement, the Veteran indicated that he was scheduled for a visit to his cardiologist.  These records are clearly relevant and should be obtained.

In relation to his PTSD claim, the Board observes that the Veteran was last provided a PTSD examination to address the symptoms and severity of his PTSD in October 2009, a period of almost five years.  Documents submitted by the Veteran indicate that his PTSD symptoms may have increased in severity since the October 2009 examination.  Further, the evaluation, conclusion, and opinion given by the VA examiner in October 2009 and the private treatment notes from the Veteran's private psychologist differ greatly, especially in relation to the severity of the Veteran's PTSD and GAF scores.  

Given the difference in clinical evaluations determining the severity of the Veteran's PTSD and the length of time since he was last evaluated by a VA examiner, the Board finds that a new examination is warranted to address the severity of his PTSD.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Lastly, the Veteran contends that he is entitled to a compensable evaluation for his service connected gastrointestinal disability.  The Board observes that the Veteran was last provided an examination to address the symptoms and severity of his gastrointestinal disorder in October 2009.  A May 2012 statement submitted by the Veteran's representative states that his symptoms are more severe than a mild evaluation.  The Veteran claims that he suffers from epigastric distress.  The Veteran's private psychologist submitted a May 2012 statement in support of the Veteran's claim stating that the Veteran suffers from rapid and extreme manifestations of gastrointestinal distress symptoms.  In light of recent statements, the Board finds that a new examination evaluating the current severity of the Veteran's gastrointestinal disorder claimed as esophageal reflux disease.  See Green, at 124; 38 C.F.R. § 3.159.  

The issue of entitlement to TDIU is inextricably intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, this issue cannot be resolved until the claims for increased evaluations are resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to specify all medical care providers who treated him for his claimed conditions.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  

The RO should specifically request full treatment records from Dr. A., Dr. O., and the most recent cardiology examination from his private doctor identified in the May 2012 Statement from the Veteran's representative.  

Updated VA treatment records since December 2010 should also be associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examination report must include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV). The examiner is to identify the nature, frequency, and severity of all current manifestations of this condition.  The examination report must include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner is to comment specifically on the impact of the Veteran's PTSD upon his social and industrial activities, including his employability and a discussion of pertinent symptomatology.  Lastly, the examiner is asked to review the assessments made by the Veteran's private psychologist in relation to the severity of the Veteran's PTSD symptoms.  

3.  After any records requested above have been obtained, schedule the Veteran for an appropriate VA examination to address the current severity of his gastrointestinal disease, claimed as esophageal reflux disease.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated clinical testing and studies should be conducted.  

4.  Following completion of the above and any other development deemed proper, readjudicate the Veteran's claims, including the claim for a TDIU.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative a Supplemental Statement of the Case.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



